WHITING, J.
Trial was had before a referee, the referee’s report filed, and a -day set by the trial court for the hearing of the motion- to confirm such report. Thereafter, and before the hearing of such -report, appellant sought to intervene, and the court made its -order refusing such- intervention. It is from this order that the -present appeal is taken.
Regardless of statutory regulations, good practice -requires that -petitions seeking intervention b-e filed before the trial is entered upon; an-d it seems to be the general rule that a party will not be allowed to intervene between the trial and the rendition of the judgment, 11 Ency. PI. & Pr. 503; Rockwell v. Coffey, 20 Colo. 397, 38 Pac. 376. In this state this- question has been settled by the express provisions of the statute allowing- intervention. Such statute (section 96, C. C. P.) specifically provides- that the party seeking intervention may s-o intervene “-before the trial.” Even conceding, without deciding, that there may be -cases where *282'the court in its discretion might allow intervention even after trial, yet the right to■ so intervene is not an absolute right given by statute to a •party seeking intervention. The facts disclosed by the record herein are such as fully warranted the trial court’s denial of appellant’s application.
The prder appealed from is affirmed.